WILLIAMS, J.
1. _ By virtue of 26 GC., the amendment of Section 6308 by 110 Ohio Laws, 407, Section 1, permitting actions for automobile injuries to persons to be brought in the county where injury occurred, applies to all actions brought after effective date of amendment, regardless of time cause of action arose, since amendment applies only to the remedy.
2. Provision of Sect. 6308 GC. as amended by 110 Ohio Laws, 407, Section 1, permitting all actions for automobile injuries to persons to be brought in county where injury occurred, regardless of defendant’s residence, is a venue statute and only remedial, hence does not affect the cause of action.
3. Where obiter dictum of a Supreme Court opinion is carried into the syllabus, such action shows court’s intention to declare it a rule of law.
(Richards and Lloyd, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.